Holcomb, C. J.
This case, in all its essential features, is the same as the case of State v. Tanner, ante, p. 104, in which an opinion has just been filed. The same questions of fact and legal conclusions deducible therefrom are presented in both cases. The decision in the one controls in the other and should be followed. On the authority, therefore, of the decision in the first case rendered, the demurrer in the case at bar is sustained, and it is ordered that judgment be rendered therein in favor of the state, as in its petition prayed.
Judgment accordingly.